—Order, Supreme Court, New York County (Walter Schackman, J.), entered January 13, 1994, which granted defendant’s motion to confirm a Referee’s report, and judgment, same court and Justice, entered January 19, 1994 in favor of defendant in the sum of $179,151.23, unanimously affirmed, without costs.
Plaintiffs arguments with respect to the preclusive effect of the 1987 divorce judgment are without merit in light of this Court’s prior determination specifically authorizing defendant to seek reimbursement for subsequently assessed tax liability for the 1977, 1978 and 1979 tax years (Fredland v Bernstein, 165 AD2d 654). We see no error in the Special Referee’s evaluation of the matter which took into account the joint benefits that mutually accrued to the parties as a result of the deferred taxation (Zelnik v Zelnik, 169 AD2d 317).
We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman and Tom, JJ.